Citation Nr: 0213063	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for residuals of a right 
ear tympanic membrane perforation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran had active service from August 1944 to November 
1946, March 1948 to March 1951, and from January 1957 to 
April 1966.

This matter comes before the Board of Veterans Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO) which denied the benefit sought on 
appeal.

In May 2001, the Board remanded the claim for additional 
development.  The RO completed the requested development and 
returned the case to the Board for further appellate review.

The veteran, in a statement dated in January 1999, stated "I 
am requesting S.C. for my hearing."  In his substantive 
appeal dated in May 2000, he stated that he suffered from 
hearing loss and should be rated service connected for this 
condition.  In a statement dated in May 2001, the veteran 
stated that a perforated ear drum during service led to 
chronic ear infections and hearing loss.  During a VA 
examination conducted in October 2001, the veteran reported 
that he had heard an intermittent head noise every month or 
so since 1945.  As set forth below, the service medical 
records document in-service findings of hearing loss and 
complaints of tinnitus.  The RO has limited the issue to 
service connection for residuals of a right ear tympanic 
membrane perforation.  The Board finds that the record 
clearly raises the issues of service connection for hearing 
loss and service connection for tinnitus on a direct basis, 
as well as on the basis that these conditions are residuals 
of an in-service tympanic membrane perforation.  The RO 
should have adjudicated the claims for service connection for 
hearing loss and tinnitus.  This Board Member has no 
authority to assume appellate jurisdiction of these 
unadjudicated issues, even in order to grant the benefits 
sought.  See 38 C.F.R. § 19.13.  Hence, the issues of 
entitlement to service connection for hearing loss and for 
tinnitus are referred to the RO for expeditious further 
proceedings and issuance of a decision supported by an 
adequate statement of reasons or bases.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Current finding of a perforated right tympanic membrane, 
or any residual related to the perforated right tympanic 
membrane condition for which the veteran received treatment 
during service, has not been shown by the medical evidence of 
record.


CONCLUSION OF LAW

Chronic residuals of a right ear tympanic membrane 
perforation were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110, 1154(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000, 114 
Stat. 2096 (2000) (VCAA), now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
was signed into law.  This law heightened VA's duty to notify 
a claimant of the information necessary to substantiate the 
claim and clarified VA's duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  In 
August 2001 VA promulgated revised regulations to implement 
these changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA and the implementing 
regulations are applicable to this claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

VA has obtained the veteran's service medical records and any 
other relevant records identified by the veteran.  VA has 
also provided the veteran with a medical examination.  The 
veteran was notified that it was his responsibility to appear 
for the examination, and he did so.  In sum, the facts 
relevant to the veteran's claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA or the implementing 
regulations.

Statutory and Regulatory Criteria.  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military, 
naval or air service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Factual Background.  The veteran served for 20 years in the 
United States Army retiring in 1966.  Service medical records 
reveal that the veteran was seen on numerous occasions for 
complaints associated with his ears.  A perforation of the 
right tympanic membrane in February 1945 is noted in service 
medical records.  The veteran was diagnosed with chronic 
otitis media, recurrent, in March 1953.  In April 1953 he was 
seen for ringing in his ears for the past few years with 
intermittent pain.  Otitis media, left, was diagnosed.  In 
August 1953, the veteran was seen for continued complaints of 
ringing in his ears.  It was noted that the ringing was 
especially severe when he was tired and when surroundings 
were quiet.  Examination revealed bilaterally scarred drums.  
Impressions were residual otitis and tinnitus due to above.

A service medical record dated in August 1956 shows that 
examination revealed that both of the veteran's ears were 
perforated and painful.  A diagnosis was given of "old healed 
perforation ear drums."  Periodic examination in December 
1958 resulted in the following diagnosis:  deafness, partial, 
high frequency only.  In March 1959, he was placed on a 
physical profile which precluded exposure to loud noises 
because of ear trouble.  When the veteran was examined prior 
to his retirement from service in January 1966 he reported 
that he had a history of "ear, nose or throat trouble" and 
"running ears."  The veteran was referred for EENT 
examination in connection with his examination for 
retirement.  The EENT examination revealed decibel losses of 
25, 15, 15, 30 and 40 at 500, 1,000, 2,000, 4,000 and 8,000 
Hz on the right and 15, 15, 10, 60 and 70 at these 
frequencies on the left.  (When converted from ASA to ISO 
values, the decibel losses would have been 40, 25, 25, 35 and 
50 for the right ear and 30, 25, 20, 65 and 70 for the left 
ear.)  The Report of Physical Examination at discharge from 
active duty dated in January 1966, reflects that the veteran 
was on a physical profile for hypacusis, left ear, for 
sensorineural hearing loss.  No perforated tympanic membrane 
was noted.

Post service, the veteran reported not having received any 
treatment for his right ear disorder.

The veteran submitted a claim in April 1999 for service 
connection for a "busted right eardrum."  In a VA letter 
that same month he was asked for evidence in support of his 
claim.  He responded in a June 1999 letter stating that he 
had no additional information regarding his disability.  The 
specific disability claimed was again noted to be a "busted 
right ear drum."

By rating action in January 2000 service connection was 
denied for residuals, right tympanic membrane perforation 
(claimed as busted right eardrum).  It making that 
determination the RO noted the lack of service medical 
records or post service treatment records showing current 
residuals of the claimed tympanic membrane perforation.

A February 2000 rating action noted the receipt of the 
veteran's service records which revealed a ruptured right 
tympanic membrane in February 1945.  However, service 
connection still remained denied as the records did not 
reveal any current residuals of the in-service tympanic 
membrane perforation.

The matter was remanded by the Board in May 2001 for 
additional development.  The Board reviewed noted that the 
veteran had been seen on numerous occasions during service 
for complaints associated with his ears.

In a VA examination for ear disease conducted in September-
October 2001, the examiner reviewed the service records and 
noted several areas of documentation referring to an acute 
episode of otitis media in February 1945.  The veteran had 
also complained of a hearing disorder at that time.  The 
records reported a right tympanic membrane perforation, as 
well as a dull left tympanic membrane.  The impression was 
defective hearing secondary to otitis media.  The examiner 
noted that the tympanic membranes appeared normal, and there 
was no persistent perforation present.  However the examiner 
requested an audiological examination to more fully evaluate 
the claimed disability.  

This audiology examination was conducted later in October 
2001.  The veteran reported that he had not sought any 
treatment for his ears since his release from service.  He 
reported intermittent head noise "every month or so" which 
lasted 3 to 4 days.  This began about 1945.  The examiner 
noted a bilateral mild to severe hearing loss, and that the 
veteran's tympanograms were difficult to classify.  However, 
regarding the issue of a perforated right tympanic membrane, 
the examiner offered the following opinion:

No significant conductive component was 
recorded in either ear.  Immittance 
findings do not support the presence of a 
tympanic perforation in either ear.  
These findings suggest that there is no 
significant dysfunctioning of the middle 
ear mechanism (including the eardrum) 
that is contributing to the hearing loss.

Since the spectre of ear disease and its 
sequelae is the issue, referral to a 
medical specialist (ENT) should be 
considered.

The audiologist was apparently unaware that the examination 
was requested by ENT.  However, the case was not referred 
back to the ENT examiner for completion of his evaluation as 
he initially requested.


Analysis.   The Board recognizes that there have been some 
due process failings on the part of the RO in completing the 
development requested by the Board.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991), in which the United States Court of 
Appeals for Veterans Claims (Court) held that VA's failure to 
conduct further evaluations and studies as recommended by 
VA's own physician constitutes a breach of its statutory duty 
to assist the veteran as provided for by the provisions of 38 
U.S.C.A. § 5107(a) (West 1991).  See also Green v. Derwinski, 
1 Vet. App. 121 (1991).  However in the instant case, the 
issue is limited to service connection for residuals of a 
right perforated tympanic membrane.  This issue was 
specifically addressed by the two examiners who noted that 
the tympanic membranes appeared normal and there was no 
persistent perforation present.  There was no significant 
conductive component recorded in either ear and immittance 
findings did not support the presence of a tympanic 
perforation in either ear.  Thus, the failure to return the 
claim to the ENT examiner does not change the fact that both 
examiners found no evidence of any current residuals of a 
right perforated tympanic membrane.  In view of the 
foregoing, the Board finds that VA has satisfied the notice 
and duty-to-assist provisions of VCAA and 38 C.F.R. § 3.159.  
The Board turns now to an analysis of the evidence and the 
applicable law.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for residuals of a right 
perforated tympanic membrane.  The service medical records 
show that the veteran had a perforated right tympanic 
membrane in 1945.  However, the 1966 service retirement 
examination revealed no perforated tympanic membrane.  In the 
September and October 2001 VA ear and audiological 
evaluations, the right (as well as the left) tympanic 
membrane was normal.  Subsequent to service the veteran was 
not seen for any right ear disorder.  The post-service 
records are negative for any evidence of residuals of a right 
perforated tympanic membrane.

Although the veteran is competent to provide evidence of 
symptomatology, he is not competent to provide evidence of a 
medical diagnosis, or to relate the symptomatology to a given 
cause.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
assertions are not, therefore, probative of current residuals 
of a perforated tympanic membrane and the medical evidence 
does not document the existence of a current perforated right 
tympanic membrane or any residuals of a prior perforation.  
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

It is now well settled that in order to be considered for 
service connection, a claimant must first have the claimed 
disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  Therefore, without competent evidence of 
current residuals of a perforated right tympanic membrane, 
service connection cannot be granted for such disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

For the above reasons, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a 
perforated right tympanic membrane, and there is no doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a perforated right 
tympanic membrane is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

